FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       February 5, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 RAMON M. DEL CAMPO,

       Plaintiff - Appellant,

 v.                                                         No. 20-2114
                                                 (D.C. No. 2:20-CV-00639-RB-CG)
 COMMUNITY OF HOPE; NICOLE                                   (D. N.M.)
 MARTINEZ,

       Defendants - Appellees.

 –––––––––––––––––––––––––––––––––––

 RAMON M. DEL CAMPO,

       Plaintiff - Appellant,

 v.                                                        No. 20-2136
                                               (D.C. No. 2:20-CV-00636-JAP-SMV)
 DONA ANA COUNTY DETENTION                                  (D. N.M.)
 CENTER; BRYAN BAKER,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                         _________________________________

       Ramon M. Del Campo appeals the dismissal of two cases. We have jurisdiction

under 28 U.S.C. § 1291. 1

       In each case, Mr. Del Campo filed a form civil rights complaint under 42 U.S.C.

§ 1983. Rather than allege facts to establish a § 1983 claim, each complaint asked the

reader to “[p]lease view” information from a different case that he had filed. 2 In each

case, the district court notified Mr. Del Campo that it would not “comb the record of this

or other cases,” and it granted him leave to file an amended complaint. 3 In response, Mr.

Del Campo filed various motions, but he did not file an amended complaint. The district

court then dismissed each case without prejudice under 28 U.S.C. § 1915(e)(2) for failure

to state a claim. Mr. Del Campo appealed both dismissals.

       The briefs Mr. Del Campo has filed in each appeal do not explain why he failed to

file amended complaints or why his original complaints stated a claim. We therefore

affirm the district court judgment in each case. In 20-2114, we deny Mr. Del Campo’s




       1
         Because Mr. Del Campo is pro se, we construe his filings liberally, but we do
not act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
       2
           20-2114, ROA at 5, 10; 20-2136, ROA Vol. I, at 10.
       3
           20-2114, ROA at 50; 20-2136, ROA Vol. I, at 62.
                                             2
motion to expand the record. In 20-2136, we deny his motion to proceed in forma

pauperis, so his filing fee is due in full.




                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                              3